The opinionof the court was delivered by


Mr. Justice Hug eh.

The act of 1759, authorises a defendant “ to give in evidence by way of discount,” any account “ reckoning, demand, cause, matte> or thing, provided they be mutual.” These words at least embracé credits-. The question then is, did the defendant, by becoming security to the note of the intestate, give him credit. The security would not have been required,had the credit of the intestate been sufficient. It was to give additional credit to the note, that'the defendant signed it. In giving credit to the note he gave credit to the intestate, and it is not improbable that he was induced to do so by the credk already given him by the intestate.
This then is a case of mutual credit, and it is unnecessary to enquire how much more than mutual credit is embraced in the words of our discount act. See the case' of Assignees of Vaughn, vs. Smith, 3 T. R. 507, n. The motion is granted.'